Crow, C. J.
(dissenting) — As stated in the majority opinion the statute, Rem. & Bal. Code, § 8006, requires that “such proposition shall be adopted and assented to by three-fifths of the qualified voters of the said city or town voting at said election.” In other words, the mandate of the statute is that the affirmative assent of three-fifths of all qualified voters voting at the election shall be required to adopt the proposition. It is conceded that the proposition did not receive the requisite three-fifths, unless the electors who cast the so-called unintelligible ballots and who were qualified voters, are to be ignor.ed, or held not to have voted at the election.. I am of the opinion that, in contemplation of the statute, they did vote at the election, that the proposition failed to carry, and that the writ should not issue. I therefore dissent.